Title: To James Madison from Valentin de Foronda, 22 August 1807
From: Foronda, Valentin de
To: Madison, James



Muy sõr. mio:
Philada. Agosto 22 de 1807

VS estará ya informado por la carta que le habrá comunicado el General Wilkinson, de Dn. Nemesio de Salcedo, Comandante Genl. de las Provincias internas con fha. del 25 de Febo. ultimo que detuvo en su Jurisdiccíon al Teniente de Infanteria perteneciente à estos Estados, Montgomery Pike con una partida de soldados.
Este Govierno no habrá podido menos de admirar, y reconocer la generosidad, la beneficiencia, y bondad que el sõr. Salcedo ha manifestado en esta ocasion por respetos à este pais, y arrastrado del deseo de conservar la mejor Armonia con los Estados Unidos.
Sí Cavallero Madison: el proceder del Comandante General de las Provincias internas es una de las muchas pruebas de amistad que el Rey mi Amo tiene dadas à este Govierno: y que espera ciertamente encontrar en él la correspondencia que se le debe por mil titulos.
Segun las leyes de las Naciones debieran haberse tratado al Doctor Robinson, y al oficial Pike como Espìas: ellos fueron detenidos en un Pais sobre el que no hay el menor litigio, la menor duda que pertenece à mi Augusto Soberano; Es cierto que el oficial alegó qe se habia extraviado.  La cosa podría ser verdadera, pero tambien podrá ser un pretexto.  La probabilidad está en contra: VS sabe que si bastasen semejantes excusas, jamás se podría condenar á un Espia.  VS debe saber que se contradixo Pike en su declaracion: pues primero no le pertenecìa el Doctor Robinson despues declaró que le pertenecia.
Las sospechas contra este oficial se aumentaban por haberse encontrado un pequeño dibujo en un papel roto, de Terrenos situados entre el Missouri y Santa Fé: con conocimientos adquiridos en dha.  de su poblacion, Comercio &ca.
 VS de esto, que el Doctor Robinson habia penetrado hasta Santa-Fé con el especioso pretexto de hacer una cobranza, y suponiendo que era Frances, habia salido el 15 de Junio de 1805 con destino al País de los Panamas para recobar lo que se le debia.s
La perspicacia de VS no dexará de convenir conmigo, que aunque la cosa sea cierta, tiene todas las apariencias de un cuento, pues el Doctor Robinson pertenecía á la partida de Pike, y el Doctor penetró hasta Santa-Fé.
Con todo, el Comandante General ha llevado hasta tal punto su generosidad en consideracion á estos Estados: que en vez de castigar los, segun todo el rigor de las leyes y hacer un exemplar para que en adelante nadie se atreva à poner el pie en los Terrenos pertenecientes al Rey mi Amo sin que preceda su licencia, no solo ha permitido à Pike, y à sus soldados qe. esen à su Patria, mas, tambien les ha anticipado, Mil Dollars para sus gastos: cuya cantidad reclama, y asi espero que este Govierno se sirva reintegrarsela poniendola a mi disposicion.  Dios gue. á VS ms as  B L. M de VS su mas atento servidor

Valentin de Foronda


P D  Existe en mi poder el recibo duplicado que dió Pike el 7 de abril de 1807 y la copia de la carta que escribió este oficial à Dn. Nemesio Salcedo pidiendole dicha cantidad.

